DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 16 of U.S. Patent No. 11374870. Although the claims at issue are not identical, they are not patentably distinct from each other. Below is the table of comparison of the independent claims:
Claim #
Instant application 
Patent # 11374870
1
1. A network congestion notification method, comprising:
receiving, by a network node, a remote direct memory access (RDMA) packet, wherein the RDMA packet comprises a source queue pair number corresponding to a transmit end and a destination queue pair number corresponding to a receive end, and wherein the network node is between the transmit end and the receive end;
generating, by network node, a congestion notification packet when detecting network congestion, wherein a destination queue pair number of the congestion notification packet is the source queue pair number; and
sending, by the network node, the congestion notification packet to the transmit end.

1. A network congestion notification method, wherein the method is applied to an agent node, and wherein the method comprises: receiving a first data packet of a transmit end, wherein the first data packet carries a destination queue pair number; obtaining a source queue pair number of the first data packet based on the destination queue pair number; dividing the source queue pair number into a first part and a second part; adding the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet; adding the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet; sending the second data packet to a receive end by using a network node; and receiving a first congestion notification packet, and sending the first congestion notification packet to the transmit end, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects network congestion, a destination queue pair number of the first congestion notification packet is the source queue pair number, the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs.

5. A network congestion notification method, comprising: generating, by a transmit end, a remote direct memory access (RDMA) packet, wherein the RDMA packet comprises a source queue pair number corresponding to the transmit end and a destination queue pair number corresponding to a receive end; sending, by the transmit end, the RDMA packet to the receive end using a network node; receiving, by the transmit end, a congestion notification packet, wherein the congestion notification packet is based on network congestion, and wherein a destination queue pair number of the congestion notification packet is the source queue pair number; and decreasing, by the transmit end, a sending rate of a data flow to which the RDMA packet belongs according to the congestion notification packet.
6. An agent node for network congestion notification comprising: a memory configured to store computer instructions; a processor configured to execute the computer instructions to cause the agent node to: receive a first data packet of a transmit end, wherein the first data packet carries a destination queue pair number; obtain a source queue pair number of the first data packet based on the destination queue pair number; divide the source queue pair number into a first part and a second part; add the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet; add the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet; send the second data packet to a receive end by using a network node; receive a first congestion notification packet, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects network congestion, and a destination queue pair number of the first congestion notification packet is the source queue pair number; and send the first congestion notification packet to the transmit end, wherein the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs.

9. A network node, comprising: a memory configured to store program code; and a processor configured to execute the program code to cause the network node to: receive a remote direct memory access (RDMA) packet, wherein the RDMA packet comprises a source queue pair number corresponding to a transmit end and a destination queue pair number corresponding to a receive end, and wherein the network node is between the transmit end and the receive end; generate a congestion notification packet when detecting network congestion, wherein a destination queue pair number of the congestion notification packet is the source queue pair number; and send the congestion notification packet to the transmit end.
16. A computer program product comprising instructions stored on a non-transitory medium and that, when executed by a processor, cause an apparatus to receive a first data packet of a transmit end, wherein the first data packet carries a destination queue pair number; obtain a source queue pair number of the first data packet based on the destination queue pair number; divide the source queue pair number into a first part and a second part; add the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet; add the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet; send the second data packet to a receive end by using a network node; receive a first congestion notification packet, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects network congestion, and a destination queue pair number of the first congestion notification packet is the source queue pair number; and send the first congestion notification packet to the transmit end, wherein the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs.

13. A network system comprising: a transmit end configured to: generate a remote direct memory access (RDMA) packet, wherein the RDMA packet comprises a source queue pair number corresponding to the transmit end and a destination queue pair number corresponding to a receive end; and send the RDMA packet to the receive end; a network node configured to: receive the RDMA packet; generate a congestion notification packet when detecting network congestion, wherein a destination queue pair number of the congestion notification packet is the source queue pair number; and send the congestion notification packet to the transmit end.



Claims 1, 5, 9, and 13 of the instant application is for a network node and claims 1, 6, and 16 of the published patent is for an agent node, both being in the same transmit-receive chain and performing methods of transmission-reception which are mostly complimentary in nature.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 9, 12-13, 16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Subin Govind (US 10,257,273 B2), hereinafter “Govind” in view of Ma et al. (US 7,369,498 B1)“hereinafter “Ma” and further in view of “Manula”.
Claims 1, 9, and 13
Regarding claim 1, Govind teaches (Govind: [Abstract], “Presented herein are Remote Direct Memory Access (RDMA) networks, RDMA protocols, and methods for performing upper layer protocol (ULP) for RDMA network configurations”).
Govind fails to teach but Ma in the same field of endeavor teaches, ‘a network congestion notification method (Ma: [Abstract], “The present invention relates to a method and network for controlling congestion in a packet-switched network); and
‘generating, by network node, a congestion notification packet when detecting network congestion’ (Ma: [Abstract], “The congestion notification message generated due to an incipient congestion is immediately routed back according to its source address”); and
‘sending, by the network node, the congestion notification packet to the transmit end’ ([Abstract], “The congestion notification message generated due to an incipient congestion is immediately routed back according to its source address”).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the disclosures by Ma and Govind to come up with the claimed invention to include scenario of network congestion during RDMA access.
Govind teaches, “the RDMA request including source and destination (SRC DEST) information” ([Abstract]), but fails to expressly teach, ‘wherein the RDMA packet comprises a source queue pair number corresponding to a transmit end and a destination queue pair number corresponding to a receive end, and wherein the network node is between the transmit end and the receive end’ ([Abstract: “the RDMA request including source and destination (SRC DEST) information”);
Combination of Govind and Ma however fails to expressly teach, ‘wherein the RDMA packet comprises a source queue pair number corresponding to a transmit end and a destination queue pair number corresponding to a receive end, and wherein the network node is between the transmit end and the receive end’. 
Manula in the same field of endeavor teaches about RDMA packet transmission and reception (Manula: [Abstract], “Presented herein are Remote Direct Memory Access (RDMA) networks, RDMA protocols, and methods for performing upper layer protocol (ULP) for RDMA network configurations.”); and "Each QP may have a corresponding QP with which to communicate. For example, consider the scenario where application M is communicating with application N. In such a scenario, application M may have QP M, with send queue M and receive queue M, and application N may have QP N, with send queue N and receive queue N" {[0002], lines 11-17).
Disclosure by Manula shows that both source and destination queue pair numbers are needed for communication between two entities. Manula further teaches, "a table stored in the HCA for tracking queue pair state {QPS)" ([0037], lines 9-10), and, "In one or more embodiments of the invention, the queue pair state (QPS) (242) data structure stores the queue pair state of each queue pair associated with the HCA {200). The QPS is responsible for fetching, caching, and tracking the QPs for all incoming and outgoing requests which are currently present in the TSU" {[0052], lines 1-6).
Disclosure by Manula teaches the way to obtain source queue pair number.
Manula thus teaches the claim element, '‘wherein the RDMA packet comprises a source queue pair number corresponding to a transmit end and a destination queue pair number corresponding to a receive end, and wherein the network node is between the transmit end and the receive end'.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Manula with that of combination of Govind and Ma so that two-way communication may take place between two entities by having both source and destination queue pair numbers in the data packets.
Though does not expressly teach ‘wherein a destination queue pair number of the congestion notification packet is the source queue pair number’, the claim element is implied based on the fact that the congestion notification is going to the source address, which is the destination address for the congestion notification packet.

Claims 4, 12 and 18
Regarding claim 4, combination of Govind, Ma and Manula teaches the method of claim 1 (discussed above). 
Ma teaches, ‘wherein the congestion notification packet further comprises a queue depth, at a congestion moment, of a queue to which a data flow of the RDMA packet belongs on the network node, and wherein the method further comprises:
determining a sending period of the congestion notification packet based on the queue depth; and sending the congestion notification packet to the transmit end based on the sending period’ (Ma: “if the detected packet queue length exceeds a predetermined threshold. Then, congestion control is performed at a predetermined intermediate network node in response to the receipt of the congestion notification” ([Abstract]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure of Ma with Govind, Manula and Briscoe and come up with the claimed invention to perform congestion notification at the time when a predefined condition is present, which is the reaching of the threshold, as disclosed by the prior art and discussed above.).
Claim 12 is for a method. Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4.

Claim 18 is for a system including device of claim 12 and performing method of claim 4.. Claim elements are discussed in claim 4. Claim is rejected based on rejection of claims 4 and 12.

Regarding claim 5, the claim elements, the claim elements,  ‘a network congestion notification method, comprising:
generating, by a transmit end, a remote direct memory access (RDMA) packet, wherein the RDMA packet comprises a source queue pair number corresponding to the transmit end and a destination queue pair number corresponding to a receive end;
sending, by the transmit end, the RDMA packet to the receive end using a network node;
receiving, by the transmit end, a congestion notification packet, wherein the congestion notification packet is based on network congestion, and wherein a destination queue pair number of the congestion notification packet is the source queue pair number’ have been discussed above in claim 1.
Claim, ‘decreasing, by the transmit end, a sending rate of a data flow to which the RDMA packet belongs according to the congestion notification packet’, is implied by disclosure in Ma, “bursts of source traffic can be constrained and unnecessary packet losses can be avoided already at an intermediate access node and within the network” (Ma: [Abstract]), whereby,  ‘constrained’ implies reduction/throttling of performance.

Claims 7 and 19:
Regarding claim 7, combination of Govind, Ma and Manula teaches the method of claim 5 (discussed above). 
The claim, ‘wherein the transmit end comprises an agent node, and wherein generating, by the transmit end, a remote direct memory access (RDMA) packet comprises:
generating, by the transmit end, a first data packet, wherein the first data packet carries a destination queue pair number;
obtaining, by the agent node, a source queue pair number based on the destination queue pair number; and
adding, by the agent node, the source queue pair number to the first data packet to obtain the RDMA packet’ is discussed above in claim 1, except that the method in this claim is being performed by an agent, which is not expressly disclosed by prior arts Govind, Ma or Manula.
A person of ordinary skill in the art before the effective filing date of the claimed invention might use an agent as an intermediate node to perform the task of queue pair number generation and addition to the packet, to reduce the burden on the client itself or to make the process transparent to the client.
Claim 19 is for a system including device of claim 7. Claim elements are discussed in claim 7. Claim is rejected based on rejection of claim 7.
Claim 20 is a network system of claim 19. 
Though combination of Govind, Ma and Manula does not expressly teach, wherein the agent node comprises hardware at the transmit end’, it would have been obvious to a person of ordinary skill in the art to implement agent at the transmit end and on hardware, so that it implement the same procedure for multiple clients in the transmit side.

Regarding claim 16, combination of Govind, Ma and Manula teaches the method of claim 13 (discussed above). 
Though the claim, ‘wherein the transmit end is further configured to: receive the congestion notification packet; and decrease a sending rate of a data flow to which the RDMA packet belongs according to the congestion notification packet’ is not expressly taught by the combination of Govind, Ma and Manula, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention as per disclosure of receiving the congestion notification. A client is to comply with the indication from the network, motivated to avoid unnecessary packet losses, as discussed above in claim 5.





Claims 2-3, 6, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Govind, Ma and Manula  as applied to claim 1 above, and further in view of Briscoe et. al (WO-2013132213-A1), hereinafter “Briscoe”.
Claims 2, 6, 10 and 14:
Regarding claim 2, combination of Govind, Ma and Manula teaches the method of claim 1 (discussed above).
Combination of Govind, Ma and Manula however fails to teach, ‘wherein the RDMA packet further comprises a first explicit congestion notification (ECN) bit, wherein a value of the first ECN bit indicates that the transmit end has ECN capability, wherein the congestion notification packet further comprises a second ECN bit, and wherein a value of the second ECN bit indicates a congestion state’.
Briscoe In the same field of endeavor teaches,  “identifying whether or not received data items received at a network element are capable of carrying congestion indications such as ECN marks, and for those that are capable, assigning congestion indications to the data items” (Briscoe: [Abstract]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure of Govind, Ma and Manula by disclosure by Briscoe to implement congestion notification and capability just by use of only two bits, as disclosed by Briscoe,  “Explicit Congestion Notification (ECN) [RFC3168J conveys congestion in TCP/IP networks by means of two-bit ECN field in the IP header, whether in IPv4 (see Figure 1) and IPv6 (see Figure 2).” (Pg. 2, lines 26-28).
Claim 6 is for a method. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2
Claim 10 is for a device and  change in category with respect to claim 2. Claim elements are discussed in claim 2. Claim is rejected based on rejection of claim 2.
Claim 14 is for a system including device of claim 10 and performing method of claim 2.. Claim elements are discussed in claim 2. Claim is rejected based on rejection of claims 2 and 10.
Claims 3, 11, and 15
Regarding claim 3, combination of Govind, Ma, Manula and Briscoe teaches the  method of claim 2 (discussed above).
Combination of Govind, Manula and Briscoe however fails to expressly teach, but Ma teaches, ‘wherein the congestion notification packet further comprises ‘a queue depth, at a congestion moment, of a queue to which a data flow of the RDMA packet belongs on the network node, and wherein the method further comprises:
determining a sending period of the congestion notification packet based on the queue depth; and sending the congestion notification packet to the transmit end based on the sending period’ (Ma: “if the detected packet queue length exceeds a predetermined threshold. Then, congestion control is performed at a predetermined intermediate network node in response to the receipt of the congestion notification” ([Abstract]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure of Ma with Govind, Manula and Briscoe and come up with the claimed invention to perform congestion notification at the time when a predefined condition is present, which is the reaching of the threshold, as disclosed by the prior art and discussed above.
Claim 11 is for a device and  change in category with respect to claim 3. Claim elements are discussed in claim 3. Claim is rejected based on rejection of claim 3.
Claim 15 is for a system including device of claim 11 and performing method of claim 3.. Claim elements are discussed in claim 3. Claim is rejected based on rejection of claim 3 and 11.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because examiner's search was not able to find prior art that teaches modification of a first data packet by dividing the source queue pair number into a first part and a second part and adding the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet, and adding the second part to a reserved field in a base transport header (BTH) of the first data packet, to obtain the second data packet, as claimed in the application.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462